Title: To Thomas Jefferson from Robert Leslie, 22 January 1794
From: Leslie, Robert
To: Jefferson, Thomas



Sir
London January 22d 1794.

I have Just receved your favour of December 12th. and return you my sincear thank for your good wishes, and shall do my best, to desarve them in future. I am sorry it is not in my power to alter the watch agreeable to your directions, as the numbers in wheels are not calculated for that pinion to make exactly one revolution in a minut, but if a delay of about two months will not be trespassing too much I hope to send you a watch that will answer much better for your own ware, for since the one intended for Miss Jefferson was begun, I have made som improvement on the gowing part of Watches, which had been examined by most of the best artists here, and has been acknowledged by all (tho aganst the intrest of several of them) to be the greatest improvement ever made in watches. It would requier a number of drawing &c to give you an Idea of them, and as I hope you will soon see one of the Watches I shall only mension, that one of the improvements, gives a perfect uniform motion to the Ballance, with out any of the wheels acting on it, the Ballance has a vibration of a whole circle, each way, and no friction whatever, but its own pivots, which in Dimond holes is very little. Four Watches of this kind, for the use of navigation, are now finished, and ware engaged by the first four Sea Captains that saw them, and a number of others are ordred. On the 13th. of December I obtained Patents for the above and fourteen other improvements in Clock and Watch work. I applyed for them early in the fall, but the business was retard by several Caveats being entred by different watchmakers, but when it came to the attorney genls office, they all withdrew reather than stand trial.
I am sorry to hear of your resignation, as I know it will be lamented by every American who is A lover of Liberty and his Country, but since it is your Choice, I wish you maney happy day in your Retierment, and if thare is any thing I can serve you in I hope you will at all times command your very humble Servent

Robert Leslie



NB I am sorry you ware so unfortunate with the Clocks and whatever expence you ware at after I left Philada. for altering the large one, and the price of the small one, you will please to deduct from the bill of the Watch when, you recive it.
R Leslie

